department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc ita b05 plr-126580-11 date date internal_revenue_service number release date index number -------------------------- ---------------------- ------------------------------------------- ----------------------- --------------------------------- taxpayers ---------------------------- -------------------------------- ein ---------------- year ------- dear ---------------- this ruling is in reference to taxpayers’ request that their form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority in sec_301_9100-3 of the procedures and administration regulations taxpayers’ filed a late form_1128 to change their accounting_period for federal_income_tax purposes from a taxable_year ending november to a taxable_year ending december effective december year revproc_2006_45 2006_2_cb_851 as modified and clarified by revproc_2007_64 2007_2_cb_818 provides procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code a corporation complying with all the applicable provisions of this revenue_procedure will be deemed to have obtained the approval of the commissioner of the internal_revenue_service to change its annual_accounting_period section a of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed for purposes of sec_1_442-1 of the income_tax regulations only if it is filed on or before the time including extensions for filing the return for the short_period required to effect such change the information furnished indicates that taxpayers did not file their form_1128 by the due_date of the return for the short_period required to effect such change and did not request an extension of time to file their return however taxpayers filed their form_1128 under sec_301_9100-3 soon thereafter plr-126580-11 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 request for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government based on the facts and information submitted and the representations made we conclude that taxpayers have acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government accordingly taxpayers have satisfied the requirements of the regulations for the granting of relief and taxpayers’ late-filed form_1128 requesting to change to a taxable_year ending december effective december year is considered timely filed because a change in period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where taxpayers’ returns are filed we have forwarded the application to the --------------------- utah service_center any further communication regarding this matter should be directed to the service_center this ruling is based upon facts and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other section of the code or the regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether taxpayers are permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 or whether the change may be effected under revproc_2006_45 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-126580-11 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely william a jackson branch chief branch income_tax accounting office_of_chief_counsel cc
